UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee ee ee i a x
SIGNIFY NORTH AMERICA CORPORATION and
SIGNIFY HOLDING B.V., ; 19ev5516 (DLC)
Plaintiffs, :
ORDER
-y- —_
AXIS LIGHTING INC.,
Defendant.

 

 

DENISE COTE, District Judge:

On February 5, 2020, counsel for the defendant submitted a
letter pursuant to Rule 3.G. of the Court’s Individual Practices
in Civil Cases, noting that a motion has been fully submitted
for sixty days. The parties are hereby advised that the Court
is aware of the fully submitted motion, and will decide it as
expeditiously as possible.

Dated: New York, New York
February 5, 2020

Uses LM.

DHNISE COTE
United States District Judge

 
